       8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 1 of 58 - Page ID # 485




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA



    In re                                                 DC No. 8:19-cv-00405-LSC
    Specialty Shops Holding Corp., et. al.,1
                                                          Bk. No. 19-80064-tls
                 Debtors.
    McKesson Corporation,
                    Appellant,
            v.

    Specialty Shops Holding Corp., et. al.,
                    Appellees.


        APPELLANT MCKESSON CORPORATION’S OPENING BRIEF
                                       Appeal From:

    Order Denying Request for Payment of Administrative Claim Entered August 30,

                                            2019

                                    Thomas L. Saladino

                             United States Bankruptcy Judge

                                 for the District of Nebraska



1
 The Debtors in these Chapter 11 cases are: Specialty Retail Shops Holding Corp.; Pamida Stores
Operating Co., LLC; Pamida Transportation LLC; Penn-Daniels, LLC; Place’s Associates’
Expansion, LLC; Retained R/E SPE, LLC; Shopko Finance, LLC; Shopko Gift Card Co., LLC;
Shopko Holding Company, LLC; Shopko Institutional Care Services Co., LLC; Shopko Optical
Manufacturing, LLC; Shopko Properties, LLC; Shopko Stores Operating Co., LLC; SVS
Trucking, LLC.


BN 38038816v4
      8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 2 of 58 - Page ID # 486




                                       TABLE OF CONTENTS
                                                                                                            Page

I. CORPORATE STATEMENT................................................................................ 1

II. BASIS OF APPELLATE JURISDICTION .......................................................... 1

III. ISSUES ON APPEAL ......................................................................................... 1

IV. STANDARD OF REVIEW ................................................................................. 2

V. STATEMENT OF THE CASE ............................................................................. 3

        A.       The Debtors and their Bankruptcy Cases .............................................. 3

        B.       McKesson’s Prepetition Reclamation Demands ................................... 3

        C.       McKesson’s Postpetition Efforts to Protect its Reclamation Rights .... 5

        D.       The Reclamation Settlement Agreement .............................................. 6

        E.       Debtors’ Post-petition Sale of Pharmacy Assets................................... 9

        F.       Continuation of the Remainder of the Debtors’ Business
                 Operations, and Use of the Proceeds of the Reclamation Goods to
                 Fund Their Bankruptcy Cases and Operations.................................... 11

        G.       McKesson’s Administrative Claim and the Scheduling Stipulation... 13

        H.       The Hearing and the Bankruptcy Court’s Ruling ............................... 15

VI. SUMMARY OF ARGUMENT ......................................................................... 19

VII. ARGUMENT ................................................................................................... 22

        A.       The Eighth Circuit’s Strong Protection of Reclamation Rights Has
                 its Roots in the Earliest Formulations of Our Common Law ............. 22

        B.       McKesson Is Entitled to an Administrative Claim under
                 Bankruptcy Code Section 546(c) ........................................................ 28

                 1.       The Effect of the BAPCPA Amendments to Section 546(c).... 28

                 2.       McKesson Holds a Valid Reclamation Claim .......................... 35

                                                         i
BN 38038816v4
      8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 3 of 58 - Page ID # 487



        C.       Even if Post-BAPCPA Section 546(c) Generally Prohibits an
                 Administrative Claim, the McKesson Administrative Claim Fits
                 into an Exception to the General Rule ................................................ 40

        D.       McKesson Is Entitled to an Administrative Claim under
                 Bankruptcy Code Section 503(b)(1)(A) .............................................. 42

        E.       The Bankruptcy Court Erred Procedurally ......................................... 47

VIII. CONCLUSION ............................................................................................... 49

Certificate Pursuant to Federal Rule of Bankruptcy Procedure 8015(h) ................. 50




                                                        ii
BN 38038816v4
      8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 4 of 58 - Page ID # 488




                                   TABLE OF AUTHORITIES
                                                                                                      Page(s)
Cases
Bassett Furniture Indus., Inc. v. Wear (In re PFA Farmers Market Assoc.),
  583 F.2d 992 (8th Cir. 1978) ......................................................................... 24, 25
Corporate Assets, Inc. v. Paloian,
 368 F.3d 761 (7th Cir. 2004) ................................................................................44
Dewsnup v. Timm,
 502 U.S. 410 (1992) .......................................................................... 29, 30, 31, 32
Diwan, LLC v. Maha-Vishnu (In re Diwan, LLC)
  848 F.3d 1147 (8th Cir. 2017) ................................................................................2
Gillespie v. J.C. Piles & Co.,
  178 F. 886 (8th Cir. 1910) ............................................................................. 23, 33
In re Alan Wood Steel Co.,
  2 B.R. 161 (Bankr. E.D. Pa. 1980) .......................................................................45
In re Griffin Retreading Co.,
  795 F.2d 676 (8th Cir. 1986) ................................................................... 26, 27, 33
In re Houlihan’s Restaurant,
  286 B.R. 137 (Bankr. W.D. Mo. 2002) ................................................................46
In re Munce’s Superior Petroleum Prods.,
  736 F.3d 567 (1st Cir. 2013) ................................................................................44
In re Peninsula Gunite, Inc.,
  24 B.R. 593 (B.A.P. 9th Cir. 1982) ......................................................................46
In re Pester Ref. Co.,
  964 F.2d 842 (8th Cir. 1992) ........................................................................ passim
In re Professional Veterinary Products, Ltd.,
  454 B.R. 479 (Bankr. D. Neb. 2011)............................................................. 40, 41
In re Reichold Holdings US, Inc.
  556 B.R. 107 (Bankr. D. Del. 2016)........................................................ 34, 36, 37
In re Shreyas Hospitality, LLC,
  2010 Bankr. LEXIS 2074 (Bankr. C.D. Ill. 2010) ...............................................46

                                                       iii
BN 38038816v4
      8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 5 of 58 - Page ID # 489



In re ZiLOG, Inc.,
  450 F.3d 996 (9th Cir. 2006) ................................................................................45
O’Rieley v. Endicott-Johnson Corp.,
 297 F.2d 1 (8th Cir. 1961) ................................................................. 24, 25, 33, 47
Reading Co. v. Brown,
  391 U.S. 471 (1968) ...................................................................................... 43, 44
Sanchez v. Northwest Airlines, Inc.,
  659 F.3d 671 (8th Cir. 2011) ................................................................................44
Shelton v. Citimortgage, Inc. (In re Shelton),
  735 F.3d 747 (8th Cir. 2013) ......................................................................... 29, 30
U.S. v. Noce,
  268 U.S. 613 (1925) .............................................................................................34
U.S. v. Texas,
  507 U.S. 529 (1993) .............................................................................................30
U.S. v. Westside Bank,
  732 F.2d 1258 (5th Cir. 1984) ..............................................................................38
Williams v. King (In re King),
 744 F.3d 565 (8th Cir. 2014) ..................................................................................2
Zahn v. Fink (In re Zahn),
  526 F.3d 1140 (8th Cir. 2008) ................................................................................2
Federal Statutes
11 U.S.C.
         § 361 ................................................................................................................6
         § 363 ................................................................................................................6
         § 503(b)(1)(A) ....................................................................................... passim
         § 503(b)(7) .....................................................................................................32
         § 503(b)(9) ............................................................................................. passim
         § 506(d) ............................................................................................. 29, 30, 31
         § 507(b) ........................................................................................................7, 8

                                                              iv
BN 38038816v4
      8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 6 of 58 - Page ID # 490



         § 546(c) .................................................................................................. passim
         § 546(c)(1) .....................................................................................................30
         § 546(c)(2) .....................................................................................................30
28 U.S.C.
         § 158(a)(1) .......................................................................................................1
         § 158(c)(1)(A) ..................................................................................................1
UCC
         § 2-702(2) ................................................................................... 23, 24, 25, 31
State Statutes
Wis. Stat.
      § 402.702 .................................................................................................. 4, 36
Federal Rules of Bankruptcy Procedure
         Rule 8012 .........................................................................................................1
         Rule 8015(a)(7)(B) ........................................................................................50
         Rule 8015(h) ..................................................................................................50
Other Authorities
A. Scalia and B. Garner,
  Reading Law: The Interpretation of Legal Texts, 1st ed. 2012............................34
H. R. No. 109-31, pt. 1,
  109th Cong., 1st Sess.146 (2005) ...........................................................................32
J. Cook,
   Section 2-702(2): A Seller’s Prima Facie Case and the Obligation of Good
   Faith, 10 B.C. L. Rev. 634 (1969). ......................................................................23
L. Garvin, Credit, Information, and Trust in the Law of Sales: The Credit
  Seller’s Right of Reclamation, 44 UCLA L. Rev. 247 (1996) ...................... 22, 23




                                                             v
BN 38038816v4
      8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 7 of 58 - Page ID # 491




                                    I.
                           CORPORATE STATEMENT

        Pursuant to Federal Rule of Bankruptcy Procedure 8012, Appellant

McKesson Corporation (“McKesson”) states that it has no parent corporation, nor

does any publically held corporation own 10% or more of its stock.

                                    II.
                     BASIS OF APPELLATE JURISDICTION
        The District Court has jurisdiction to hear appeals from final orders of the

Bankruptcy Court if a party elects to have the appeal heard by the District Court. 28

U.S.C. § 158(a)(1); 28 U.S.C. § 158(c)(1)(A). McKesson elected at the time of filing

this appeal to have this appeal heard by the District Court. [Appellant’s Appendix

of Excerpts of Record (“AER”) A463]. In addition, as noted by the Bankruptcy

Court in the order appealed from “. . . all issues raised in the Request for Payment

have been addressed and this Order is final for purposes of appeal.” [AER A462].

Accordingly, the order appealed from is a final order.

                                      III.
                               ISSUES ON APPEAL

        1.      Whether the Bankruptcy Court erred in concluding that McKesson is

not entitled to an administrative claim on account of its reclamation rights pursuant

to Bankruptcy Code section 546(c).




                                          1
BN 38038816v4
      8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 8 of 58 - Page ID # 492



        2.      Whether the Bankruptcy Court erred in concluding that McKesson is

not entitled to an administrative claim on account of its reclamation rights based on

its rights under the Pharmacy Sale Order (defined below).

        3.      Whether the Bankruptcy Court erred in concluding that McKesson is

not entitled to an administrative claim on account of its reclamation rights pursuant

to Bankruptcy Code section 503(b)(1)(A).

                                    IV.
                             STANDARD OF REVIEW
        In the Eighth Circuit, a bankruptcy court’s interpretation of the Bankruptcy

Code is reviewed de novo, and its findings of fact are reviewed for clear error. Zahn

v. Fink (In re Zahn), 526 F.3d 1140 (8th Cir. 2008); Diwan, LLC v. Maha-Vishnu

(In re Diwan, LLC) 848 F.3d 1147 (8th Cir. 2017) (“Like the district court, we review

the bankruptcy court’s factual findings for clear error, its legal conclusions de novo,

and issues committed to its sound discretion for an abuse of that discretion.”);

Williams v. King (In re King), 744 F.3d 565 (8th Cir. 2014) (conclusions of law

reviewed de novo and findings of fact reviewed for clear error). Here, all of the

issues on appeal involve legal conclusions. Accordingly, the issues in this appeal

are reviewed de novo.




                                          2
BN 38038816v4
      8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 9 of 58 - Page ID # 493




                                   V.
                          STATEMENT OF THE CASE

A.      The Debtors and their Bankruptcy Cases

        Debtors commenced voluntary cases under chapter 11 of title 11 of the United

States Code (the “Bankruptcy Code”) on January 16, 2019 (the “Petition Date”).

Debtors’ bankruptcy cases were administratively consolidated pursuant to an order

entered on January 16, 2019. [AER A194]. Prior to the Petition Date, Debtors

operated over 300 general merchandise stores throughout the Midwestern,

Northwestern, and Southwestern regions of the country. [AER A194]. Debtors

operated their stores under the “Shopko” tradename. [AER A194]. Debtors offered

a broad assortment of general merchandise, including clothing and accessories,

electronics and home furnishings, as well as in-store and stand-alone pharmacies and

optical services departments. [AER A194]. Prior to the Petition Date, Debtors

operated over 230 pharmacy locations. [AER A194].

B.      McKesson’s Prepetition Reclamation Demands

        On or about February 1, 2017, Shopko Stores Operating Co., LLC (“Shopko

Stores”) entered into a Restated Supply Agreement (together with all amendments,

the “Supply Agreement”) for the supply of prescription drugs and other health and

beauty care products (collectively, the “Pharmaceutical Goods”) by McKesson to

the pharmacies operated by Shopko Stores. [AER A258]. Under the Supply

Agreement, McKesson served as Debtors’ primary pharmaceutical supplier and

                                          3
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 10 of 58 - Page ID # 494



delivered the Pharmaceutical Goods to those pharmacies. As Debtors acknowledge,

virtually all of their pharmaceutical inventory was supplied by McKesson.

        During the 45 days immediately prior to the Petition Date (the “Reclamation

Period”), Shopko Stores purchased and received over $38 million in Pharmaceutical

Goods from McKesson (the “Reclamation Goods”).                  [AER A258–59].   On

December 30, 2018, seventeen (17) days prior to the Petition Date, McKesson

transmitted to Shopko Stores (via facsimile, overnight mail and electronic mail) a

demand for the immediate return of the goods received by Debtors during the

Reclamation Period pursuant to Wis. Stat. § 402.702 (the “Reclamation Demand

Letter”).2 [AER A258–59].

        Shopko Stores failed to comply with the Reclamation Demand Letter and

McKesson’s lawful demand for return of the Reclamation Goods. Instead, Shopko

Stores continued to sell the Reclamation Goods, causing irreparable harm to

McKesson. With no other alternative to preserve its rights to reclaim the goods, on

January 4, 2019, McKesson filed a Complaint seeking reclamation of the

Reclamation Goods, along with causes of action for replevin and breach of contract

(the “Complaint”) in the State of Wisconsin Circuit Court for Brown County (the

“Wisconsin State Court”), Case Number 19-CV-33. [AER A348]. Among other

things, the Complaint alleged that prior to the Petition Date, Debtors made both


2
        The Supply Agreement is governed under Wisconsin law.

                                             4
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 11 of 58 - Page ID # 495



written and oral misrepresentations to McKesson regarding their solvency and their

ability to pay for goods purchased from McKesson.              [AER A354].      These

misrepresentations induced McKesson to supply millions of dollars worth of goods

to Debtors on credit.

        Concurrently with the filing of the Complaint, McKesson filed an Ex Parte

Motion for Temporary Restraining Order and Temporary Injunction seeking an

order prohibiting Shopko Stores from selling, moving, relocating, or destroying any

Pharmaceutical Goods delivered by McKesson to any of Shopko Stores’ stores on

or after November 11, 2018 (the “TRO Motion”). An initial hearing on the TRO

Motion was held on January 7, 2019 (the “TRO Hearing”). Concluding that there

could be negative public health effects if the TRO Motion were granted, the

Wisconsin State Court denied McKesson’s request and scheduled a hearing to

consider a preliminary injunction on January 24, 2019. [AER A344]. As a result of

Debtors’ January 16, 2019 bankruptcy filing and the resulting imposition of the

automatic stay, that hearing did not take place.

C.      McKesson’s Postpetition Efforts to Protect its Reclamation Rights

        On the Petition Date, Debtors filed their Motion for Entry of Interim and Final

Orders (I) Authorizing the Debtors to Obtain Postpetition Financing [etc.] (the “DIP

Financing Motion”). [AER A036]. Around noon on the Petition Date, and before

the “first day” hearing on the DIP Financing Motion, McKesson filed a Limited


                                           5
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 12 of 58 - Page ID # 496



Objection to the DIP Financing Motion (the “McKesson DIP Objection”). [AER

A038]. In that objection, McKesson explained its reclamation rights and demands,

and objected to the proposed DIP financing to the extent that it impaired McKesson’s

reclamation rights. In addition, if the DIP Financing Motion was to be approved,

McKesson demanded adequate protection of its interest in the Reclamation Goods

pursuant to Bankruptcy Code sections 361 and 363 because a reclaiming seller holds

an interest in delivered goods that is entitled to adequate protection.

        Also on the Petition Date, Debtors filed their Motion for orders establishing

bidding procedures and approving Debtors’ proposed sale of their pharmacy assets

(the “Pharmacy Sale Motion”). [AER A001]. During the portion of the “first day”

hearing addressing the Pharmacy Sale Motion, McKesson again raised objections

based on its reclamation rights in connection with the goods to be sold (the

“McKesson Sale Objection”). [AER A105–11].

D.      The Reclamation Settlement Agreement

        On or about January 25, 2019, McKesson and Debtors entered into a

Stipulation and Settlement Agreement (the “Settlement Agreement”), pursuant to

which, among other things, McKesson agreed to withdraw the McKesson DIP

Objection and the McKesson Sale Objection, as well as withdraw its then-pending

motion for change of venue. [AER A178]. On January 29, 2019, Debtors filed their

“Motion for Approval of a Settlement with McKesson Corporation Inc. [sic]


                                           6
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 13 of 58 - Page ID # 497



Pursuant to Federal Rule of Bankruptcy Procedure 9019” (the “Settlement Approval

Motion”). [AER A165]. The Court entered its text Order approving the Settlement

Agreement on March 15, 2019 (the “Settlement Order”). [AER A256].

        Under the Settlement Agreement, McKesson obtained two separate “buckets”

of rights regarding its reclamation claims. First, pursuant to section 2. of the

Settlement Agreement, McKesson retained any rights it had “under the Bankruptcy

Code or applicable law to assert a claim and file a proof of claim for reclamation

with respect to the [Reclamation Goods] and marshalling rights, if any.” [AER

A179]. In connection with this bucket of rights, McKesson agreed that any such

claim would be subordinate to the liens, claims and interests of Debtors’ post-

petition Lenders, and that other than filing a proof of claim, McKesson would take

no action on account of such claims. [AER A179]. Nothing in section 2. barred

McKesson from filing an administrative claim (as opposed to a general unsecured

claim) on account of its reclamation rights. [AER A179].

        Second, pursuant to section 3. of the Settlement Agreement, McKesson is

entitled to a superpriority administrative claim pursuant to Bankruptcy Code section

507(b) on account of its reclamation rights if (a) all obligations in connection with

Debtors’ pre and post-petition financing are indefeasibly paid in full in cash in

accordance with the underlying post-petition loan agreement (the “Loan

Agreement”); and (b) the Court enters a final order providing that, as of the Petition


                                          7
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 14 of 58 - Page ID # 498



Date, McKesson held a valid enforceable reclamation claim with respect to the

Reclamation Goods, and enforceable marshalling rights related thereto. If these two

conditions are met, McKesson’s claim will be treated as a superpriority 507(b)

administrative claim to the extent allowed under section 507(b).3 [AER A179–80].

        The Settlement Agreement also required Debtors to return to McKesson any

Reclamation Goods remaining in their possession no later than 120 days after entry

of the Settlement Order (the “Return Goods”). [AER A180]. Debtors are entitled

to a credit for the Return Goods in accordance with the procedures governing returns

under the Supply Agreement (the “Return Goods Credit”). The Return Goods Credit

is to be applied on a 50/50 basis between McKesson’s allowed 503(b)(9) claim, if

any, and its allowed claim under section 507(b), if any. [AER A180]. To the extent

McKesson does not hold allowed claims under each of those sections, the applicable

portion of the Return Goods Credit is to be applied to McKesson’s general unsecured

claim. [AER A180].

        The amount of the Return Goods Credit is determined based on formulas

contained in the Supply Agreement, and is always less than the purchase price of the

goods returned to McKesson.           [AER A180].        At the time of the hearing on

McKesson’s administrative claim, the ultimate amount of the Return Goods Credit


3
        While McKesson’s entitlement to a superpriority claim under Bankruptcy section 507(b)
pursuant to Paragraph 3. of Settlement Agreement was at issue before the Bankruptcy Court, that
issue is not part of this appeal.

                                              8
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 15 of 58 - Page ID # 499



was unknown. What was known, however, was that the Return Goods Credit would

be nothing close to the $9.1 million in face value returns alleged by Debtors.4

[AER A313–14].

E.      Debtors’ Post-petition Sale of Pharmacy Assets

        On the Petition Date, Debtors filed their Motion for Entry of Orders

(I) Establishing Bidding Procedures for the Pharmacy Assets, (II) Approving the

[Sale] Transactions [etc.] (the “Pharmacy Sale Motion”). [AER A001]. Through

the Pharmacy Sale Motion, Debtors sought to sell virtually all of their pharmacy

assets, (the “Pharmacy Assets”) including the Reclamation Goods. Following

approval of the Pharmacy Sale Motion at the January 16, 2019 “first day” hearing,

on January 29, 2019, the Court entered its Order (1) Authorizing the Transactions of

Certain Pharmacy Assets Free and Clear of all Interests [etc.] (the “Pharmacy Sale

Order”). [AER A149]. Pursuant to the Pharmacy Sale Order, the Pharmacy Assets

were sold free and clear of all interests, with interests in the Pharmacy Assets

attaching to the proceeds of sale. [AER A159]. The term “interests” included all

liens, claims, rights, interests, charges, and encumbrances. [AER A028–29].




4
     Whether, and to what extent, any Return Goods Credit reduces the ultimate amount of the
McKesson Administrative Claim was not the subject of the underlying proceeding.

                                             9
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 16 of 58 - Page ID # 500



        In the Disclosure Statement for the Second Amended Joint Chapter 11 Plan

(the “Disclosure Statement”), the Debtors describe the pharmacy sale process and

outcomes as follows:

                Having begun the process with approximately 234
                pharmacy locations, Debtors and Houlihan Lokey
                identified 134 locations with then actionable bids from six
                parties for the purchase of such respective Pharmacy
                Assets. Of the 134 locations with attractive bids, the
                Debtors were able to execute and close agreements for 82
                of the locations prior to the Petition Date. The closing of
                the sales for the Pharmacy Assets at these 82 locations
                resulted in approximately $95 million in proceeds. . . .5

                Pursuant to the Pharmacy Sale Bidding Procedures Order,
                the Debtors conducted an auction on January 23, 2019 of
                certain remaining Pharmacy Assets. The Debtors sold
                Pharmacy Assets at 31 locations as part of the auction,
                generating over $21 million of proceeds. The Debtors
                generated total proceeds from the Pharmacy Assets sales
                of approximately $51 million at current inventory levels.

[AER A222].




5
        While the pharmacy asset sales described in this paragraph were entered into prior to the
Petition Date, McKesson understands that certain of the transactions closed following the Petition
Date. Ultimately, the parties will need to determine which of the pharmacies described in this
paragraph had closings that occurred after the Petition Date and the value of the Reclamation
Goods at these locations.

                                               10
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 17 of 58 - Page ID # 501




F.      Continuation of the Remainder of the Debtors’ Business Operations, and

        Use of the Proceeds of the Reclamation Goods to Fund Their Bankruptcy

        Cases and Operations

        Following the Petition Date, Debtors continued to operate their businesses as

debtors in possession. Debtors began the bankruptcy cases with approximately 300

stores. [AER A194]. During the “first day” hearing, Debtors obtained approval to

close approximately 70 stores. [AER A223]. Thereafter, Debtors continued to

operate businesses, including the remaining stores and optical centers, which totaled

approximately 230 locations. On February 6, 2019, Debtors decided to close an

additional 137 stores. [AER A223]. Beginning in mid-March, 2019, Debtors closed

the remaining stores and, in a separate transaction, sold their optical business.

        Debtors needed to fund the operating costs for these business operations,

along with the costs associated with the bankruptcy cases, such as professional fees.

Accordingly, as part of the DIP Financing Motion, Debtors sought authority to use

cash collateral. [AER A036]. According to the budget (the “DIP Budget”) attached

as Exhibit A to Debtors’ post-petition financing agreement (the “DIP Agreement”),

itself attached to the Final Order approving the DIP Agreement (the “Final DIP

Order”), Debtors anticipated total receipts of over $530 million in the first 13 weeks

of the cases. Of that amount, Debtors anticipated that approximately $454 million

would come from sales receipts, and over $84 million would come from the sale of


                                          11
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 18 of 58 - Page ID # 502



the Pharmacy Assets. In addition, Debtors obtained authority to expend almost $400

million of their secured lenders’ (the “Lenders”) cash collateral in the first 13 weeks

of their cases. [AER A185]. Included in that total was over $30 million attributable

to “restructuring related” expenses. In other words, $30 million of the Debtors’

assets were anticipated to be paid for the fees and costs of Debtors’ professionals in

the first 13 weeks of the cases. [AER A185].

        On February 6, 2019, Debtors filed an amended budget in connection with the

DIP Agreement (the “Amended DIP Budget”). Under the Amended DIP Budget,

Debtors anticipated total receipts of over $531 million during the first 13 weeks of

the cases. Of that amount, Debtors anticipated that approximately $481 million

would come from sales receipts, and over $50 million would come the sale of the

Pharmacy Assets. From the $531 million of anticipated receipts, Debtors were

authorized to use over $300 million of the Lenders’ cash collateral in the operation

of their businesses.     That $300 million amount includes $42 million for

“restructuring related” expenses during the first 13 weeks of the cases.          The

remaining approximately $217 million was allocated to pay down Debtors’

obligation the Lenders. [AER A184].6           Stated another way, and critical to

McKesson’s appellate issues, over $300 million of proceeds of the Pharmacy



6
      The DIP Budget and the Amended DIP Budget will be referred to collectively as the
“Budgets.”

                                          12
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 19 of 58 - Page ID # 503




Assets and receipts from the sale of other goods were not paid to the Lenders.

Again, given that much of Debtors’ post-petition cash was generated from the sale

of the Reclamation Goods in connection with sales of the Pharmacy Assets and the

regular operation of its stores, the proceeds of some or all of the Reclamation Goods

were undoubtedly included in the amount expended by Debtors to fund operations

and pay the professionals employed in these cases (as opposed to paying the

Lenders).7

G.      McKesson’s Administrative Claim and the Scheduling Stipulation

        In response to an initial administrative claims deadline established in the

cases, and as permitted in the Settlement Agreement, McKesson filed its Request for

Payment of Administrative Claim on March 29, 2019 (the “McKesson

Administrative Claim”). [AER A257]. The McKesson Administrative Claim was

filed in the amount of $36,190,535.08. McKesson made clear that it sought payment

of the Administrative Claim in accordance with, and to the extent permitted by, the

Settlement Agreement. [AER A260–61]. The McKesson Administrative Claim did

not include any amount owing to McKesson on account of its claim under

Bankruptcy Code section 503(b)(9).          Such amounts were instead included in

McKesson’s proof of claim filed on March 15, 2019, and denominated as claim



7
         While the Amended Budget is included in McKesson’s concurrently filed AER, because
of its importance, a copy is attached to this brief for the Court’s ready reference.

                                            13
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 20 of 58 - Page ID # 504



number 1753-1 on the Court’s claims register. [AER A466]. The McKesson

Administrative Claim is on account of McKesson’s reclamation rights during the 21

day to 45 day prepetition period.

        McKesson and Debtors filed their Stipulation for an Agreed Schedule

Regarding McKesson’s Asserted Administrative Claims on June 25, 2019 (the

“Scheduling Stipulation”) [AER A262]. Pursuant to the Scheduling Stipulation,

determination of the McKesson administrative claim would be bifurcated. The

Bankruptcy Court would first hear and determine legal issues in connection with the

claim (the “Initial Hearing”). Specifically, “the Initial Hearing shall only be on the

legal issues relevant to McKesson’s entitlement to assert and receive an allowed

administrative claim and the necessary facts related thereto.” [AER A264]. To the

extent the Bankruptcy Court determined that McKesson was legally entitled to assert

an administrative claim on account of its reclamation rights, the parties were to agree

on a schedule for discovery and an evidentiary hearing to adjudicate any factual

issues requiring resolution (the “Second Hearing”). The Court entered its order

approving the Scheduling Stipulation on July 3, 2019. [AER A266].

        Pursuant to the Scheduling Stipulation, Debtors filed their Amended

Objection to the McKesson Administrative Claim on July 12, 2019 (the “Amended

Objection”). [AER A273]. In the Amended Objection, Debtors did not allege,

must less support by evidence, that all proceeds of the Reclamation Goods were


                                          14
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 21 of 58 - Page ID # 505



used to pay down the claims of the Lenders.                     McKesson filed its

Resistance/Response to Amended Objection to Request for Payment of

Administrative Claim on August 12, 2019. [AER A300]. While the Scheduling

Stipulation was clear that Debtors were not entitled to reply to McKesson’s response,

on the day of the hearing they nonetheless filed a document entitled “Summary of

Debtor’s Objections to McKesson’s Reclamation Claim” (the “Objection

Summary”). [AER A385]. Functioning as an improper reply, for the first time in

the Objection Summary Debtors argued and provided some legal citations that

McKesson was not entitled to an administrative claim under Bankruptcy Code

section 503(b)(1)(A) because, according to Debtors, a post-petition transaction is a

predicate to such a claim.     Because of the timing of the Objection Summary,

McKesson was unable to brief this newly-asserted contention and provide the

authority under which McKesson is entitled to hold an administrative claim under

Bankruptcy Code section 503(b)(1)(A).          Instead, during the “Initial Hearing,”

McKesson advised the Bankruptcy Court that there was contrary authority to that set

forth in the Objection Summary. That authority is set forth below.

H.      The Hearing and the Bankruptcy Court’s Ruling

        The Bankruptcy Court held the Initial Hearing on August 19, 2019. At the

hearing, McKesson’s counsel argued, among other things, that McKesson was

legally entitled to assert an administrative claim on account of its reclamation rights


                                          15
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 22 of 58 - Page ID # 506



because a significant portion of the proceeds of the Reclamation Goods was not paid

to Debtors’ secured Lenders, but instead went to fund Debtors’ operations, including

payment of their lawyers and financial advisors. To show this, McKesson’s counsel

stressed the importance of the Budgets, which showed, as discussed above, that

Debtors were authorized to use over $300 million for operations (including $42

million for their professionals during the first 13 weeks of the cases), and that only

approximately $217 million went to pay down the Lenders. [AER A437–38]. As

summed up by McKesson’s counsel:

                The money that came in from merchandise [sales],
                including the sale of pharmaceuticals in the ordinary
                course of Debtors’ post-petition business, as well as the
                [pharmacy] asset sale proceeds did not go to the Lenders.
                They went for other purposes, and that’s proven by the two
                budgets.

[AER A438–39]. Debtors never disputed this critical fact.

        At the conclusion of the Initial Hearing, the Bankruptcy Court took the matter

under advisement. The Bankruptcy Court issued its Order Denying Request for

Payment of Administrative Claim on August 30, 2019 (the “Denial Order”). [AER

A453]. The Bankruptcy Court’s reasoning for virtually every part of the Denial

Order was based on the erroneous assumption that all of the proceeds of the

Reclamation Goods were used to pay the Lenders, and that there was no value in

those proceeds over and above what was paid to the Lenders. Examples abound:



                                           16
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 23 of 58 - Page ID # 507




                 “Importantly, the Pester Court held that the reclamation claim [in that

                   case] would be valueless if the prior secured lender’s claim was

                   satisfied by the reclamation goods or their proceeds.” [AER A458];

                 “In fact, the sale of the pharmacy assets was one of the first sources of

                   payment toward the indebtedness owed to the Lenders and did not even

                   come close to satisfying the total secured debt.” [AER A458];

                 “Since BAPCPA,8 the case law is fairly consistent in holding that

                   reclamation sellers are entitled to an administrative claim under 11

                   U.S.C. § 503(b)(9) (added by BAPCPA), but not under § 546(c), when

                   a prior secured claim in excess of the goods exists.” [AER A458];

                 “The extinguishment of [McKesson’s] reclamation rights happened

                   when the goods were sold and no longer available for reclamation.

                   Here, there is no doubt that the pharmacy sale proceeds (which included

                   the reclamation goods) received by the estate shortly after the petition

                   date did not satisfy the obligations owed to the Lenders. Therefore, the

                   Reclamation Claims were valueless on the Petition Date and McKesson

                   had no ‘enforceable’ reclamation rights at that time.” [AER A459];




8
       “BAPCPA” is shorthand for the Bankruptcy Abuse Prevention and Consumer Protection
Act of 2005.

                                               17
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 24 of 58 - Page ID # 508




                 “A key distinction between the relative positions of McKesson and the

                   reclaiming creditor in Reichold is that the prior liens in Reichold were

                   paid in full, leaving collateral available for the reclamation claims to

                   attach to. McKesson – and the Debtors – do not have that luxury here.”

                   [AER A461];

                 “If there were any excess proceeds to which McKesson’s reclamation

                   rights could attach, McKesson’s position may be valid. However, as

                   explained previously, there are not.” [AER A461]; and

                 “The valueless reclamation claims (supra) resulting from the pre-

                   petition delivery of goods on credit do not morph into valuable post-

                   petition administrative priority claims simply because the goods were

                   sold – in this case, for substantially less than what was owed to the

                   secured lenders.” [AER A462].

        The Bankruptcy Court erroneously ignored the only evidence presented—

the Budgets—and their impact on the source of payment to the Lenders, and

accordingly, on McKesson’s legal reclamation rights. Conversely, the Bankruptcy

Court had before it no evidence whatsoever that that all (or any portion) of the

proceeds of the Reclamation Goods were paid to the Lenders. McKesson filed

its Notice of Appeal of the Denial Order on September 12, 2019. [AER A463]. The

Bankruptcy Court also erroneously ignored a century of Eighth Circuit case law


                                               18
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 25 of 58 - Page ID # 509



awarding defrauded reclaiming sellers administrative, or de facto administrative,

claims within the bankruptcy case.

                                       VI.
                               SUMMARY OF ARGUMENT
        The underlying question here is what happens when a buyer fraudulently

induces a vendor to sell it goods on credit, ignores a seller’s lawful reclamation

demand, disposes of the goods during the course of its bankruptcy case, and uses the

proceeds to operate its business and fund its reorganization. According to the

Debtors and the Bankruptcy Court, nothing. They would leave the defrauded seller,

in this case McKesson, holding a right without a remedy. Even common sense says

that cannot be the result.

                 McKesson is entitled to an administrative claim under Bankruptcy

                  Code section 546(c). While an administrative claim may no longer be

                  explicitly required under post-BAPCPA section 546(c), the Supreme

                  Court teaches that amendments to the bankruptcy laws are not written

                  on a clean slate. Instead, they must be viewed in light of pre-Code

                  practice unless the legislative intent to vary from that practice is clear.

                  With respect to reclamation claims, the pre-Code history, particularly

                  in the Eighth Circuit, evidences a strong protection of reclamation

                  rights, and a recognition that such protection will result in elevation of

                  reclamation claims over those of general unsecured creditors. Further,

                                               19
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 26 of 58 - Page ID # 510



                   there is no hint in the legislative history regarding the BAPCPA

                   amendment to section 546(c) that Congress intended to vary from pre-

                   Code practice of awarding reclamation creditors administrative priority

                   status. Accordingly, McKesson is entitled to an administrative claim

                   under section 546(c).

                 Even if post-BAPCPA section 546(c) otherwise bars an administrative

                   claim in exchange for lost reclamation rights, McKesson is entitled to

                   such a claim because in connection with Debtors’ sale of its pharmacy

                   assets, all interests in those assets attached to the proceeds of sale. As

                   discussed in detail in Section VII.C. infra, former Nebraska Bankruptcy

                   Judge Mahoney denied summary judgment to a debtor in an identical

                   situation, recognizing that even in connection with post-BAPCPA

                   section 546(c), a seller may assert a reclamation right and

                   administrative status if its interests attached to the proceeds of the sale

                   of its goods.

                 McKesson is entitled to an administrative claim under Bankruptcy

                   Code section 503(b)(1)(A). Debtors used the proceeds of goods in

                   which McKesson held a reclamation interest to fund their postpetition

                   operations as well as their reorganization expenses (including

                   professional fees). In other words, the proceeds were used for the actual


                                                20
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 27 of 58 - Page ID # 511



                    and necessary expenses of the estates. Indeed, Debtors have admitted

                    that they “undoubtedly” received a postpetition benefit from selling

                    goods otherwise subject to reclamation rights. Accordingly, McKesson

                    is entitled to an administrative claim in connection with the reclamation

                    goods under Bankruptcy Code section 503(b)(1)(A).

                   The Bankruptcy Court erred procedurally because it did not follow the

                    process provided for in the Scheduling Order. First, with no evidence,

                    (and in the face of countervailing evidence) the Bankruptcy Court

                    merely assumed that all of the proceeds of the Reclamation Goods went

                    to pay down the obligations to the Lenders. Second, if the Bankruptcy

                    Court believed (as it apparently did) that use of the proceeds of the

                    Reclamation Goods to pay down the Lenders was factually

                    determinative, it should have reserved that issue for a Second Hearing,

                    at which the Bankruptcy Court could determine, following discovery

                    and an evidence, what portion, if any, of the proceeds went to the

                    Lenders.




                                                21
BN 38038816v4
      8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 28 of 58 - Page ID # 512




                                        VII.
                                     ARGUMENT

A.      The Eighth Circuit’s Strong Protection of Reclamation Rights Has its

        Roots in the Earliest Formulations of Our Common Law

        “Reclamation is the right of a seller to recover possession of goods delivered

to an insolvent buyer. It is a recessional remedy, based on the theory that the seller

has been defrauded.” In re Pester Ref. Co., 964 F.2d 842, 844 (8th Cir. 1992).

“Reclamation is a potentially powerful remedy” for the benefit of a seller of goods

on credit. L. Garvin, Credit, Information, and Trust in the Law of Sales: The Credit

Seller’s Right of Reclamation, 44 UCLA L. Rev. 247, 250 (1996) (citations omitted).

“And, unsecured trade credit is vital to our economy: at any moment there are

roughly one trillion dollars of unsecured trade debt outstanding in the United States.”

Id.

        “Reclamation is at some level an old remedy, with roots in Roman law. In its

modern form, though, it is a relatively recent creature of the English Common law

of fraud . . . .” Id. at 254. As noted by Garvin,

                The common-law remedy of reclamation was robust. It
                afforded the seller a strong right against virtually all
                parties save good faith purchasers for value (a term rather
                narrowly defined) and extended to the proceeds of the
                goods. Moreover, the matter of proof was not generally
                difficult; there was no need to establish intent when the
                buyer was hopelessly insolvent or a false representation
                was relied on.


                                            22
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 29 of 58 - Page ID # 513



Id. at 261 (citations omitted). Recognizing the vitally important role of reclamation,

Uniform Commercial Code section 2-702(2) was “the first attempt to codify the

seller’s right to reclaim goods from an insolvent buyer.” J. Cook, Section 2-702(2):

A Seller’s Prima Facie Case and the Obligation of Good Faith, 10 B.C. L. Rev. 634,

634 (1969).

        Continuing this long history, the Eighth Circuit has uniformly protected

sellers’ reclamation rights and recognized their entitlement to be paid as

administrative or de facto administrative creditors in bankruptcy cases. The first

reported Eighth Circuit decision on this subject is Gillespie v. J.C. Piles & Co., 178

F. 886 (8th Cir. 1910). In Gillespie, the day before the bankruptcy filing, the debtor

took possession of nine carloads of hogs. Id. at 888. The next day, the bankruptcy

receiver sold the hogs, including those sold to the debtor by the

reclaiming/rescinding vendors. Id. The vendors demanded the proceeds of the hogs.

Id. On appeal, the Eighth Circuit affirmed the Iowa District Court’s ruling that the

proceeds of the hogs be paid to the vendors. Id. at 891. In sum, the Eighth Circuit

affirmed giving the reclaiming seller a de facto administrative priority claim in the

buyer’s bankruptcy case.

        Fifty years later, in 1961, the Eighth Circuit again addressed reclamation

claims in the context of a bankruptcy case—this time for shoes sold to a retail debtor

on the eve of bankruptcy. O’Rieley v. Endicott-Johnson Corp., 297 F.2d 1 (8th Cir.


                                         23
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 30 of 58 - Page ID # 514



1961). In O’Rieley, relying on false financial statements, the vendor sold shoes on

credit to the debtor. Id. at 2. Once the bankruptcy petition was filed, the seller made

a reclamation demand. Id. By agreement, the trustee sold the shoes. Id. On appeal,

the Eighth Circuit affirmed the vendor’s reclamation demand. Id. at 9. In ruling in

favor of the reclaiming seller and the seller’s entitlement to the sale proceeds of the

reclaimed goods (thereby giving the reclaiming seller a de facto administrative

priority claim), future Supreme Court Justice Blackmun aptly stated that:

                While we realize that a decision in favor of [the seller] has
                the practical effect . . . of favoring one creditor over the
                general creditors, this is necessarily true of any successful
                reclamation petition. It would be unjust to permit
                general creditors to benefit at the expense of one whose
                assets come into a bankrupt’s possession under
                conditions which warrant recession.

Id. (emphasis added). These words written by Justice Blackmun nearly 60 years ago

apply with equal force in this case.

        Almost two decades later, in 1978, the Eighth Circuit again addressed

reclamation rights - this time in the context of furniture. Bassett Furniture Indus.,

Inc. v. Wear (In re PFA Farmers Market Assoc.), 583 F.2d 992 (8th Cir. 1978). In

PFA Farmers Market, just before bankruptcy the seller delivered furniture on credit

to the debtor. Id. at 993. Immediately upon learning of the bankruptcy petition, the

seller sent a reclamation demand under UCC § 2-702(2). Id. Both the bankruptcy

judge and the district court rejected the reclamation demand. Id. at 994. On appeal,


                                             24
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 31 of 58 - Page ID # 515



the Eighth Circuit reversed. Id. at 993. The PFA Farmers Market panel ruled that

a bankruptcy trustee could not use its status as hypothetical lien creditor to wipe out

the seller’s reclamation right: “We favor this analysis because . . . it is consistent

with the most common understanding of the purpose of § 2-702(2) to simplify and

expand the seller’s right to reclaim.” Id. at 1000.

        Expanding on Justice Blackmun’s words in O’Rieley, the PFA Farmers

Market panel noted:

                Section 2-702 is not an attempt to elevate a group of
                creditors that have historically found themselves in the
                general distribution of a bankrupt’s estate. It is the
                exclusive substitute for the long respected right to reclaim.
                Viewed realistically, it is no more objectionable to
                bankruptcy policy than its pre-Code antecedent, which we
                sustained without qualm under the 1952 legislation. Given
                the short-lived nature of the right to reclaim, the fact that
                the remedy is limited to the specific goods delivered to the
                insolvent buyer . . . we think it likely that Congress
                continues to prefer the equities of sellers under § 2-702(2)
                to those of general creditors for much the same reasons
                that it permitted a seller to reclaim under pre-Code law.

Id. at 1003 (footnotes and citations omitted).9 Like the sellers in Gillespie and

O’Rieley, the reclaiming seller in PFA Farmers Market also was granted a de facto

administrative priority claim.



9
        McKesson acknowledges that within this quote there is a reference to secured creditors and
their ability to protect themselves. But, because the Lenders consented to the use of cash collateral,
including all or a portion of the proceeds of the Reclamation Goods, this language is not relevant
here.

                                                 25
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 32 of 58 - Page ID # 516



        Eight years after issuing the PFA Farmers Market ruling, the Eighth Circuit

again addressed reclamation claims, but this time under the Bankruptcy Code. In re

Griffin Retreading Co., 795 F.2d 676 (8th Cir. 1986). In Griffin, a seller issued a

reclamation demand for rubber delivered on the eve of bankruptcy. Id. at 677. While

acknowledging the reclamation demand, the bankruptcy court denied the seller an

administrative claim because the debtor had sold the rubber during the bankruptcy

case in the ordinary course of its business. Id. at 679. The district court reversed

and held the seller was entitled to an administrative claim for the value of the

reclaimed goods. Id. at 677. On appeal, the Eighth Circuit affirmed that ruling—

i.e., the grant of an administrative claim to the reclaiming seller. Id. at 680.

        The Griffin court noted that “to order reclamation where such is impossible to

obtain is to acknowledge a right without a remedy.” Id. at 679 (emphasis added).

In ruling in favor of the seller, the Eighth Circuit noted:

                The granting of an administrative claim under §
                546(c)(2)(A) is not inconsistent with the right to reclaim,
                but supplements that right. It provides additional
                protection to a seller who has delivered goods to a
                bankrupt debtor on the eve of the bankruptcy. It provides
                flexibility to the bankrupt estate by permitting the use of
                the property, if needed for the successful completion of the
                plan of reorganization. In such case the seller is protected
                without placing the plan in jeopardy.

Id. These same guiding principles apply to this matter.




                                            26
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 33 of 58 - Page ID # 517



        Notably, in Griffin Retreading, the Eighth Circuit expressly declined to

address the interests of the secured creditor. Id. at 680. The Eighth Circuit refused

to do so because the dispute over the administrative claim was only between the

seller and the debtor, and not the secured creditor. Id. Likewise, in this matter, the

allowance of McKesson’s administrative claim on account of its reclamation right is

a dispute only between McKesson and Debtors. The Debtors’ Lenders have no

involvement in this matter. They have been paid in full.

        The most recent in the century-long line of Eighth Circuit reclamation cases

protecting the rights of reclamation creditors in bankruptcy cases and granting

administrative priority status is In re Pester Refining Co., 964 F.2d 842 (8th Cir.

1992). In Pester, the seller delivered a trainload of gasoline additives on the eve of

bankruptcy. Id. at 844. Two days after the petition, the seller transmitted a

reclamation demand. Id. The debtor argued that the mere presence of secured

creditors (owed $42 million) with superior rights extinguished a vendor’s right of

reclamation. Id. at 845-846. The panel disagreed, noting that:

                [T]his contention does obvious violence to the statutory
                language. In the UCC context, when the right to
                reclaim is “subject to” the rights of secured creditors,
                that means that the right is subordinate or inferior to
                the security interests, not that it is automatically and
                totally extinguished. Therefore, after the secured
                creditors’ superior interests have been satisfied or
                released, the reclaiming seller retains a priority interest in
                any remaining goods . . . .


                                             27
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 34 of 58 - Page ID # 518



Id. at 846 (emphasis added). Yet again, the Eighth Circuit upheld reclamation rights

and protected the reclaiming seller by affirming the grant of an administrative claim

for the value of the reclaimed goods.

          Despite the century-long unbroken history of awarding administrative priority

claims and de facto administrative priority treatment to reclaiming sellers, the

Bankruptcy Court ignored all of the Eighth Circuit cases except Pester, which, as

discussed below, it wrongly distinguished from this case.

B.        McKesson Is Entitled to an Administrative Claim under Bankruptcy

          Code Section 546(c)

          As discussed above, pursuant to section 2. of the Settlement Agreement,

McKesson retained any rights it had “under the Bankruptcy Code or applicable law

to assert a claim and file a proof of claim for reclamation with respect to” its

reclamation rights under Bankruptcy Code section 546(c). McKesson is entitled to

such a claim as an administrative expense.

          1.      The Effect of the BAPCPA Amendments to Section 546(c)

          In the Amended Objection, Debtors tried to make much of the fact that after

BAPCPA, Bankruptcy Code section 546(c) no longer contains an explicit

requirement that a court grant an administrative claim if it denies reclamation to a

seller.        Yet, the BAPCPA revision does not prevent the Court from granting

McKesson an administrative claim on account of destroyed reclamation rights. This


                                            28
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 35 of 58 - Page ID # 519



conclusion follows from Supreme Court teaching about how amendments to existing

bankruptcy laws must be interpreted.

        In Dewsnup v. Timm, 502 U.S. 410 (1992). The Supreme Court stated that:

                When Congress amends the bankruptcy laws, it does “not
                write on a clean slate.” Furthermore, this Court has been
                reluctant to accept arguments that would interpret the
                Code, however vague the particular language under
                consideration might be, to affect a major change in pre-
                Code practice that is not the subject of at least some
                discussion in the legislative history.

Id. at 419, fn. 4 (citations omitted). In Dewsnup, the Court affirmed the pre-Code

practice that valid liens pass through bankruptcy unaffected, notwithstanding

Bankruptcy Code section 506(d), which appears to strip liens under certain

conditions. The Court noted that the effect of Section 506(d) in relation to the other

provisions of section 506 “. . . embrace[s] some ambiguities . . . .” Id. at 416.

Further, “given the ambiguity in the text, we are not convinced that Congress

intended to depart from the pre-Code rule that liens pass through bankruptcy

unaffected.” Id. at 417.

        The Eighth Circuit recently faced a similar issue in Shelton v. Citimortgage,

Inc. (In re Shelton), 735 F.3d 747 (8th Cir. 2013). In Shelton, the debtor argued that

a creditor’s lien was void under Bankruptcy Code section 506(d) because the creditor

late-filed its proof of claim. Id. at 748. While section 506(d) provides an exception

for the failure to file a proof of claim, it does not, at least facially, provide an


                                           29
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 36 of 58 - Page ID # 520



exception if a claim is late-filed. Both the bankruptcy court and the Eighth Circuit

BAP sided with the creditor. Id. at 747. On appeal to the Eighth Circuit, the panel

acknowledged the superficial appeal of the debtor’s plain text support for its

position. Id. at 748. The panel also noted:

                Dewsnup is material to our analysis because it finds
                ambiguity in § 506 and because it rests on two important
                considerations: (1) Bankruptcy Code provisions should
                not be read in isolation from one another; and (2) they
                should not be read in isolation from pre-Code practices.

Id. at 749 (citing Dewsnup, 502 U.S. at 419). Accordingly, the panel rejected the

debtor’s “superficially appealing, but ultimately inequitable and isolated, reading of

§ 506(d).” Shelton, 735 F.3d at 750.10

        The same principles apply here. Prior to BAPCPA, Bankruptcy Code section

546(c) required that a bankruptcy court provide an administrative claim to a claimant

who timely made its reclamation demand but was denied reclamation of its goods.

Pre-BAPCPA § 546(c)(2). The time period within which a vendor must have

demanded reclamation was tight—before 10 days after receipt of the goods by the

debtor, or if the 10 day period expired after commencement of the case, 20 days after

receipt of the goods. Pre-BAPCPA § 546(c)(1).


10
       The rule articulated by the Supreme Court in Dewsnup is identical to the rule regarding
abrogation of common law outside of the bankruptcy context. See U.S. v. Texas, 507 U.S. 529
(1993) (recognizing longstanding principle that statutes which invade the common law are to be
read with a presumption favoring the retention of long-established and familiar principles, except
when a statutory purpose to the contrary is evident.).

                                               30
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 37 of 58 - Page ID # 521



        BAPCPA overhauled the structure. The post-BAPCPA 546(c) expanded from

10 days to 45 days the time within which a reclamation demand must be made. In

addition, a seller is entitled to an administrative claim pursuant to section 503(b)(9)

for goods delivered within 20 days of the commencement of the case regardless of

whether the seller timely made a reclamation demand and irrespective of whether

the seller holds a valid reclamation claim for those goods.11 BAPCPA also removed

the requirement that a bankruptcy court grant an administrative claim to a seller who

timely made its reclamation demand but was denied reclamation of its goods.

        Like in Dewsnup regarding section 506(d), section 546(c) “embrace[s] some

ambiguities.” 502 U.S. at 416. For example, while a seller is entitled to an automatic

administrative claim for goods delivered within 20 days of the bankruptcy case

whether or not it made appropriate demand and irrespective of the 10-day time

period of UCC § 2-702(2), what happens regarding goods delivered within the 21 to

45 day period where, like here, a seller does make appropriate demand but is denied

reclamation of its goods? There is certainly nothing in the legislative history

indicating that Congress intended to leave such a seller without a remedy in

exchange for its lost reclamation rights, which are recognized within Bankruptcy


11
       UCC section 2-702(2) only covers a 10-day period following delivery (assuming no
misrepresentation of solvency). Bankruptcy Code section 503(b)(9) grants an automatic
administrative claim for goods delivered to a debtor within 20 days of a petition date. While there
may be overlap between these two rights (reclamation claims under the UCC versus administrative
claims under section 503(b)(9)), they are not the same.

                                                31
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 38 of 58 - Page ID # 522



Code section 546(c). As described in the legislative history to section 546(c) under

BAPCPA:

                Section 1227 of the [2005] Act amends section 546(c) of
                the Bankruptcy Code to provide that the rights of a trustee
                . . . are subject to the rights of a seller of goods to reclaim
                goods sold in the ordinary course of business to the debtor
                if (1) the debtor, while insolvent, received the goods not
                later than 45 days prior to the commencement of the case,
                and (2) written demand for reclamation of the goods is
                made not later than 45 days after receipt of such goods by
                the debtor . . . . If the seller fails to provide notice in the
                manner provided in this provision, the seller may still
                assert the rights set forth in section 503(b)(7)12 of the
                Bankruptcy Code.

H. R. No. 109-31, pt. 1, 109th Cong., 1st Sess.146 (2005).

        Moreover, the post-BAPCPA amendment to section 546(c) was not “written

on a clean slate.” Dewsnup, 502 U.S. at 419. And, as Dewsnup warned, the Court

should not “accept arguments that would interpret the Code, however vague the

particular language under consideration might be, to affect a major change in pre-

Code practice that is not the subject of at least some discussion in the legislative

history.” Id. Adoption of Debtors’ view would be just such a major change in pre-

Code practice. As discussed in detail above, the reclamation slate goes back to

ancient times, through pre and post-Code practice.                The pre-Code practice of

granting reclaiming sellers administrative claims is set forth in three separate Eighth



12
        Section 503(b)(7) was later re-enumerated as section 503(b)(9).

                                               32
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 39 of 58 - Page ID # 523



Circuit pre-Code decisions spanning nearly seventy years—from 1910 through

1978. The primary theme throughout that long history is unwavering: reclamation

rights must be protected and if the goods are sold during the course of the bankruptcy

case, the reclamation creditor is entitled to something more than mere treatment as

an ordinary creditor—i.e., administrative treatment.

        The Court need look no further than Eight Circuit jurisprudence to determine

pre-Code law and practice. As far back as 1910 in Gillespie, the Eighth Circuit

awarded the aggrieved seller an administrative claim for the value of the reclaimed

hogs. 178 F. at 893. In other words, the seller’s rights were elevated above ordinary

creditors. In 1961, Justice Blackmun was even more explicit in O’Rieley, in

upholding the grant administrative priority to a reclaiming seller of shoes:

                While we realize that a decision in favor of [the seller]
                has the practical effect . . . of favoring one creditor over
                the general creditors, this is necessarily true of any
                successful reclamation petition. It would be unjust to
                permit general creditors to benefit at the expense of one
                whose assets come into a bankrupt’s possession under
                conditions which warrant recession.

297 F.2d at 9 (emphasis added). Even after the Bankruptcy Code was enacted in

1978, this Eighth Circuit jurisprudence and practice continued. As the Eighth Circuit

noted in Griffin in affirming the reclaiming seller’s administrative claim, “to order

reclamation where such is impossible to obtain is to acknowledge a right without a

remedy.” 795 F.2d at 679 (emphasis added). This outcome was acknowledged in


                                            33
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 40 of 58 - Page ID # 524



In re Reichold Holdings US, Inc. 556 B.R. 107, 109 (Bankr. D. Del. 2016) (a very

recent, post-BAPCPA case), where the vendor filed an administrative claim for the

value of goods delivered to the debtor between days 21 and 45 prepetition. The

debtor objected to the claim on the ground that its secured lender’s interest in the

goods rendered the reclamation claim valueless. Id. The Reichold court overruled

the objection and, subject to proving up its reclamation claim in accordance with

section 546 and state law, allowed an administrative claim for the value of the goods

delivered during the 21 to 45 day pre-petition window. Id. at 112, fn. 5.

        In sum, post-BAPCPA section 546(c) must be viewed in light of historical

reclamation practice and the protections granted to reclaiming sellers (i.e.,

administrative priority status), particularly where, as here, there is no discussion

whatsoever in the legislative history to evidence Congressional intent to change this

jurisprudence. Accordingly, the mere fact that post-BAPCPA 546(c) no longer

requires a court to grant an administrative clam is a far cry from a conclusion that

reclaiming seller may not receive an administrative claim when its goods are sold

during the bankruptcy case.13


13
        Debtors’ argument also flies in the face of a fundamental stabilizing canon of statutory
interpretation—the presumption against implied repeal. “The essence of the presumption against
implied repeals is that if statutes are to be repealed, they should be repealed with some specificity.”
A. Scalia and B. Garner, Reading Law: The Interpretation of Legal Texts, 1st ed. 2012. Repeal
by implication is very much disfavored. See U.S. v. Noce, 268 U.S. 613, 619 (1925). As discussed
above, post-BAPCPA section 546(c) should not be read to repeal of a reclamation claimant’s right
to an administrative claim particularly where there was no mention of that, let alone mention with
specificity, in the legislative history. Moreover, if Debtors are correct, post-BAPCPA section

                                                  34
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 41 of 58 - Page ID # 525



        The Bankruptcy Court largely ignored McKesson’s argument about pre-Code

practice and the proper interpretation of post-BAPCPA section 546(c), focusing

instead on Reichold. The Bankruptcy Court stated that

                A key distinction between the relative positions of
                McKesson and the reclaiming creditor in Reichold is that
                the prior liens in Reichold were paid in full, leaving
                collateral available for the reclamation claims to attach to.
                McKesson – and the Debtors – do not have that luxury
                here.

[AER A461].        Aside from not addressing McKesson’s statutory interpretation

argument, the Bankruptcy Court’s “key distinction” was based on an erroneous (or

at least unfounded) assumption. As mentioned above, there was no evidence

demonstrating that all of the Reclamation Goods proceeds went to pay the Lenders.

To the contrary, the Budgets prove that some portion of the proceeds from the

Reclamation Goods went to fund Debtors’ operations and reorganization expenses.

To the extent that such proceeds did not go to pay the Lenders, they were available

for attachment by McKesson’s reclamation claims.

        2.      McKesson Holds a Valid Reclamation Claim

        Bankruptcy Code section 546(c) provides that a seller of goods to an insolvent

debtor in the ordinary course of the seller’s business may reclaim such goods

received by the debtor within 45 days of the petition date, so long as, among other


546(c) also repeals section 503(b)(1)(A) allowing administrative claims for the actual and
necessary expenses of the estate, at least for reclamation creditors. Surely, there was no
Congressional intent of that result, specified or otherwise.

                                             35
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 42 of 58 - Page ID # 526



things, the seller demands reclamation in writing not later than 45 days after the

debtor’s receipt of such goods.      Section 546(c), however does not create an

independent federal right of reclamation, “rather, it permits an exception to the

trustee’s strong arm powers if the seller has a right of reclamation under state law.”

Reichold, 556 B.R. at 110.

        Under Wisconsin law, a seller has a right to reclaim goods sold so long as

(1) the buyer received the goods on credit; (2) the buyer received the goods while

insolvent; and (3) the seller learns of the buyer’s insolvency and makes demand for

return of the goods. Wis. Stat. ¶ 402.702(2); see also Pester, 964 F.2d at 844.

        McKesson meets all of the requirements for a valid and enforceable right of

reclamation. There is no dispute that McKesson sold goods to Shopko Stores on

credit in the ordinary course of McKesson’s and Shopko Stores’ business. Likewise,

there is no dispute that Shopko Stores received the goods while it was insolvent.

Moreover, as demonstrated above, McKesson timely took every possible action to

demand, preserve, and protect its reclamation rights.

        McKesson transmitted the Reclamation Demand Letter on December 30,

2018, 17 days before the Petition Date. Then, McKesson took further steps to protect

its reclamation rights. After Shopko Stores failed to comply with the Reclamation

Demand Letter, McKesson filed the Complaint in the Wisconsin State Court seeking

to enforce its reclamation rights. Along with the Complaint, McKesson filed the


                                         36
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 43 of 58 - Page ID # 527



TRO Motion seeking an order prohibiting Shopko Stores from selling, moving,

relocating, or destroying any Pharmaceutical Goods delivered by McKesson to any

of Shopko Stores’ stores on or after November 11, 2018. On the same day Debtors

commenced their bankruptcy cases and before the “first day” hearing, McKesson

filed the McKesson DIP Objection, through which McKesson spelled out its

reclamation rights and prepetition demands, objected to the proposed DIP financing

to the extent that it impaired McKesson’s reclamation rights. McKesson appeared

at the “first day hearing,” and sought adequate protection of those rights. At the

“first day hearing” in these cases, McKesson also objected to the Pharmacy Sale

Motion to the extent that it impaired McKesson’s reclamation rights. Finally,

McKesson entered into the Settlement Agreement, further protecting its reclamation

rights.

          In the Amended Objection, Debtors argued that because McKesson’s

reclamation rights were subject to a prior security interest, McKesson did not hold a

valid reclamation claim. Debtors were wrong for two reasons. First, as discussed

above, controlling Eight Circuit law is clear that while reclamation rights may be

subject to prior security interests, they are not extinguished thereby. Pester, 964

F.3d at 846. Other courts agree. See e.g. Reichold Holdings, 556 B.R. at 110,

decided after Bankruptcy Code section 546(c) was amended to clarify that

reclamation rights are subject to the prior rights of lienholders (“The mere presence


                                         37
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 44 of 58 - Page ID # 528



of a secured creditor with superior rights . . . does not extinguish a vendor’s

reclamation rights.”); U.S. v. Westside Bank, 732 F.2d 1258, 1265 (5th Cir. 1984)

(reclaiming vendor entitled to priority status over general unsecured creditors when

all prior lienholders have been fully satisfied. Further, such a vendor’s priority

extends to traceable proceeds of the goods.).

        In Pester, the panel rejected the same argument Debtors make here. In Pester,

the debtor argued the secured creditors were undersecured and, thus, the reclamation

claim was worthless. 964 F.3d at 847. The Eighth Circuit disagreed:

                [I]f the secured creditor releases its security interest in the
                goods to be reclaimed, the seller may enforce its right to
                reclaim, even if the resulting reduction in the buyer's assets
                impairs the secured creditor’s position. In other words, in
                the non-bankruptcy context, the secured creditor’s
                decision with respect to its security interest in the goods
                will determine the value of the seller’s right to reclaim.

Id. at 847. Likewise here, by permitting Debtors to use over $300 million of their

cash collateral to fund the professionals and other Chapter 11 operating expenses,

the Lenders released their security interest in those assets. As was the result in

Pester, the Lenders’ release of its security interest results in McKesson’s entitlement

to an administrative claim for the value of its reclamation claim.

        In Pester, the Eighth Circuit also examined the confirmed plan to determine

whether the seller’s reclamation claim was worthless. Under the Pester plan, the

secured creditors’ claim was not satisfied from the proceeds of the reclaimed goods.


                                              38
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 45 of 58 - Page ID # 529



964 F.3d at 848–49. Similarly, here, under the confirmed Plan, the Lenders’ claims

were not satisfied from the proceeds of McKesson’s reclaimed goods. Those

proceeds had already been used by the Debtors (following the Lenders’ release of

their liens therein) to fund the costs of their operating and reorganization expenses.

Thus, McKesson’s reclamation claim is not, and was not, valueless and McKesson

is entitled to an administrative claim for the value of the goods delivered between

21 and 45 days before the Petition Date.

        The Bankruptcy Court dismissed McKesson’s argument, and the impact of

Pester, again based on an erroneous assumption—that all of the pharmacy asset

proceeds went to pay the Lenders. As the Bankruptcy Court stated, “importantly,

the Pester court held that the reclamation claim ‘would be valueless’ if the prior

secured lender’s claim was satisfied by the reclamation goods or their proceeds.”

[AER A458]. Moreover, “in fact, the sale of the pharmacy assets was one of the first

sources of payment toward the indebtedness owed to the lenders, and did not even

come close to satisfying the total secured debt.” [AER A458]. As discussed above,

no such evidence was presented to the Bankruptcy Court. Conversely, the only

evidence presented on the issue—the Budgets—prove that significant sums were

used by Debtors to operate their businesses and pay their lawyers and accountants.

        In addition, the Bankruptcy Court ignored the fact that Lenders permitted the

use of their cash collateral (including at least some of the proceeds of the


                                           39
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 46 of 58 - Page ID # 530



Reclamation Goods) to fund the Debtors’ operations and reorganization expenses.

Again, the Lenders necessarily released their liens on that cash. As was the result in

Pester, the Lenders’ release of their liens resulted in value to which McKesson’s

reclamation rights could attach, and accordingly, McKesson’s right to an

administrative claim. The Court should reverse the Bankruptcy Court and hold that

McKesson is entitled to an administrative claim under Bankruptcy Code section

546(c). Absent outright reversal, the Court should remand with instructions to hold

the Second Hearing to determine the factual issues.

C.      Even if Post-BAPCPA Section 546(c) Generally Prohibits an

        Administrative Claim, the McKesson Administrative Claim Fits into an

        Exception to the General Rule

        In In re Professional Veterinary Products, Ltd., 454 B.R. 479 (Bankr. D. Neb.

2011), while holding that post-BAPCPA 546(c) does not ordinarily extend a seller’s

right to assets other than the actual goods, the court made a critical exception in

that case. The reclaiming seller argued that a prior court order approving the sale

of the debtor’s assets protected the seller’s interest in the reclaimed goods even

though the goods were sold. Id. at 484. The order approving the sale provided that

all interests in the goods sold would attach to the proceeds of the sale. Id. Interests

were defined broadly to include, among other things, liens, pledges, security

interests, claims, demands and interests of any kind or nature in the goods sold. Id.


                                          40
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 47 of 58 - Page ID # 531



As the Professional Veterinary court noted, “this definition of ‘interests’ seems

broad enough to include reclamation demands.” Id. In denying the debtor’s motion

for summary judgment, the Professional Veterinary court concluded that:

                The debtor is correct in its assertion that the present
                version of § 546(c) does not provide for a lien on proceeds,
                but by using language in the sale order indicating that
                [the seller’s] interest, if any, in the inventory would be
                transferred to the proceeds, the debtor opened the door
                to allowing for that possibility.

Id. at 486 (emphasis added).

        And so it is here. As discussed above, pursuant to the Pharmacy Sale Order,

the Pharmacy Assets were sold free and clear of all interests, with interests in the

Pharmacy Assets attaching to the proceeds of sale. Pursuant to the Sale Motion, the

term “interests” included all liens, claims, rights, interests, charges, and

encumbrances.       Like in Professional Veterinary, this definition of “interests”

encompasses reclamation claims. Accordingly, also like in Professional Veterinary,

even if the Court believes that post-BAPCPA section 546(c) does not provide for an

interest in proceeds or allow for an administrative claim to the reclaiming seller, by

including language in the Pharmacy Sale Order indicating that McKesson’s interest

in the Reclamation Goods would attach to the proceeds of the Pharmacy Assets,

Debtors acceded to the allowance of an administrative claim on account of valid

reclamation claims.



                                            41
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 48 of 58 - Page ID # 532



        The Bankruptcy Court recognized the Professional Veterinary exception: “[i]f

there were excess proceeds to which McKesson’s reclamation rights could attach,

McKesson’s position may be valid.” [AER A461]. The Bankruptcy Court then

dismissed the exception for McKesson, again concluding that there were no excess

proceeds to which McKesson’s right could attach after payment of the Lenders.

[AER A461]. Again, the Bankruptcy Court was wrong. As discussed above, the

Lenders permitted a substantial portion of the proceeds of the Reclamation Goods to

pay for Debtors’ operations and reorganization expenses. By permitting such use of

its cash collateral, the Lenders’ released their liens on those proceeds. That created

excess proceeds to which McKesson’s rights attached pursuant to the Pharmacy Sale

Order. Again, the Bankruptcy Court should have allowed the issue to proceed to the

second phase of the process—a factual determination of the amount of Reclamation

Goods proceeds that were not used to pay the Lenders, but instead to fund Debtors’

operations and their reorganizations.

D.      McKesson Is Entitled to an Administrative Claim under Bankruptcy

        Code Section 503(b)(1)(A)

        As mentioned above, for the first time in the Objection Summary, Debtors

argued that McKesson was not entitled to an administrative claim under Bankruptcy

Code section 503(b)(1)(A) because, according to Debtors, a post-petition transaction

is a predicate to such a claim. Section 503(b)(1)(A) requires a bankruptcy court to


                                         42
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 49 of 58 - Page ID # 533



allow an administrative expense claim for the “the actual and necessary expenses of

preserving the estate.”    Without allowing any briefing on the issue, or any

meaningful opportunity for McKesson to respond to the argument and cases cited

by Debtors in the Objection Summary, the Bankruptcy Court rejected the possibility

that McKesson could be entitled to an administrative claim under section

503(b)(1)(A), ruling that an administrative claim can only arise in connection with

a post-petition transaction between a debtor and a creditor. [AER A460–61]. That

is simply not true. In fact, an exception to the requirement of a post-petition

transaction was created by the Supreme Court in Reading Co. v. Brown, 391 U.S.

471, 475 (1968).

        In Reading, prior to the enactment of the current Bankruptcy Code, the

Supreme Court interpreted section 64a of the Bankruptcy Act, which read: “The

debts to have priority . . . shall be (1) the costs and expenses of administration,

including the actual and necessary costs and expenses of preserving the estate

subsequent to filing the petition.” Before the bankruptcy case was commenced, a

receiver was appointed to conduct the debtor’s business—leasing an industrial

building. Under the receiver’s watch, the building was destroyed by fire. Id. at 473.

After a bankruptcy case was commenced, the Supreme Court determined that the

tort claim arising from the receiver’s negligence qualified as an administrative

expense and was entitled to priority. Id. at 483–85. The Supreme Court balanced


                                         43
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 50 of 58 - Page ID # 534



the equities of a debtor’s rehabilitation against the desirability for those injured by

the debtor’s operation to recover ahead of those who benefitted from the debtor’s

operations, and concluded that the tort claim qualified as an administrative expense.

Thus, the Supreme Court created an exception to the general rule that administrative

expenses must arise from a post-petition transaction with the bankruptcy estate. Id.

        The Eighth Circuit recognized the exception in connection with an asserted

administrative claim under the Bankruptcy Code. In Sanchez v. Northwest Airlines,

Inc., 659 F.3d 671, 677–78 (8th Cir. 2011) the panel explained that “Reading

represents a limited exception to the general rule that to fit within § 503(b), expenses

must (a) confer ‘an actual and demonstrable benefit [on] the debtor’s estate, the

creditors, and to the extent relevant, the stockholders,14 and arise from a transaction

with a bankruptcy estate.” Id. (internal citations omitted). Other courts have

recognized that under Reading “fundamental fairness may, in appropriate

circumstances, demand that a party injured in some manner by the administration of

the estate be compensated pursuant to section 503.” Corporate Assets, Inc. v.

Paloian, 368 F.3d 761, 773 (7th Cir. 2004); see also In re Munce’s Superior

Petroleum Prods., 736 F.3d 567, 572 (1st Cir. 2013) (applying Reading to award an



14
       Debtors admitted that they received a postpetition benefit from the sale of the Reclamation
Goods. In their Omnibus Surreply to Replies of Landlords Regarding the Initial Legal Issues [AER
A294], Debtors stated that “. . . a debtor and its estate undoubtedly receive a postpetition benefit
from selling goods that were delivered outside the 503(b)(9) window.” [AER A297–98].

                                                44
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 51 of 58 - Page ID # 535



administrative claim for fines based on post-petition violations of a pre-petition

injunction); In re ZiLOG, Inc., 450 F.3d 996, 999 n.1 (9th Cir. 2006) (noting that

Reading applies to discrimination claims).

        In In re Alan Wood Steel Co., 2 B.R. 161 (Bankr. E.D. Pa. 1980), a bankruptcy

court applied the Reading exception to allow an aggrieved reclamation claimant to

assert an administrative claim. The court viewed a debtor’s refusal to turn over

property to a reclaiming creditor as akin to post-petition conversion or trespass to

chattel. While the creditor in that case did not meet the test for such torts under

applicable state law, the point is that the court recognized that the Reading exception

can result in an administrative claim for a reclaiming seller that delivered goods to a

debtor pre-petition. As stated by the court:

                Since [the creditor’s] claim is essentially a damage claim
                arising out of tortious trespass to chattels . . . we have no
                problem in applying Reading to the facts here. [The
                creditor] argues that the claims should be allowed as
                administrative expenses because the intent of the receiver
                was to preserve the estate for the benefit of the debtor’s
                creditors. Thus, it reasons, the damages should be
                equitably borne by the estate. On the rationale of Reading,
                however, we would take this argument even further. The
                Court there did not apparently deem it necessary to find
                that the receiver’s negligence in causing fire damage to
                adjacent property came out of efforts to preserve the
                estate. The nature of the tort claim, regardless of the
                receiver’s intentions, may give rise to an administrative
                expense.

Id. at 163.


                                             45
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 52 of 58 - Page ID # 536



        Even without the Reading exception, an administrative claim can arise absent

a post-petition transaction where a debtor uses property in which another party holds

an interest. In fact, in In re Houlihan’s Restaurant, 286 B.R. 137, 138–40 (Bankr.

W.D. Mo. 2002), the court acknowledged that a reclamation creditor could satisfy

the requirements of section 503(b)(1)(A) and be entitled to an administrative claim

on account of its reclamation rights. The court, however, found that the claim had

no value because a secured creditor’s lien in the goods exceeded the value of the

goods. As discussed above, for a variety of reasons, that impediment does not exist

here. Other courts have also allowed administrative claims in the absence of a post-

petition transaction. For example, in In re Shreyas Hospitality, LLC, 2010 Bankr.

LEXIS 2074 (Bankr. C.D. Ill. 2010), a franchisor was entitled to an administrative

claim under section 503(b)(1)(A) to compensate it for the debtor’s use of its trade

name during the pendency of the case. Similarly, a lessor under a prepetition lease

is entitled to an administrative claim on account of a debtor’s postpetition use of the

leased property. See e.g., In re Peninsula Gunite, Inc., 24 B.R. 593 (B.A.P. 9th Cir.

1982).

        Here, to the extent proceeds of the Reclamation Goods were used to fund

Debtors’ operations and reorganization costs, fundamental fairness requires that

McKesson be allowed an administrative claim under Bankruptcy Code section

503(b)(1)(A). McKesson was injured first by Debtor’s fraud in acquiring the


                                          46
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 53 of 58 - Page ID # 537



Reclamation Goods based on written and oral misrepresentations. McKesson was

injured again by Debtors’ failure to return the Reclamation Goods to McKesson

upon its lawful demand, or to turn over that portion of the proceeds of the

Reclamation Goods that were not used to pay the Lenders. Again, as eloquently

stated in O’Rieley, “it would be unjust to permit general creditors to benefit at the

expense of one whose assets come into a bankrupt’s possession under conditions

which warrant recession.” 297 F.2d at 9. Accordingly, McKesson is entitled to an

administrative claim under Bankruptcy code section 503(b)(1)(A) on account of its

reclamation rights.

        Even if the Panel does not outright reverse and hold that McKesson is entitled

to an administrative claim pursuant to section 503(b)(1)(A), it should at least remand

the issue to the Bankruptcy Court to be reconsidered under the proper legal

standard— a standard that does not require a post-petition transaction as a predicate

to such an administrative claim.

E.      The Bankruptcy Court Erred Procedurally

        As demonstrated above, the Bankruptcy Court simply assumed, with no

evidence (and in the face of countervailing evidence) that all the proceeds of the

Reclamation Goods went to pay the Lenders. That assumption ran afoul of the

Scheduling Stipulation and the agreed process for determining McKesson’s right to

an administrative claim. Pursuant to the Scheduling Stipulation, determination of


                                          47
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 54 of 58 - Page ID # 538



the McKesson Administrative Claim would be bifurcated. The Bankruptcy Court

would first hear and determine legal issues in connection with the claim.

Specifically, the Initial Hearing would be only on the legal issues relevant to

McKesson’s entitlement to assert and receive an allowed administrative claim and

the necessary facts related thereto. To the extent the Bankruptcy Court determined

that McKesson was entitled legally to assert an administrative claim on account of

its reclamation rights, the parties were to agree on a schedule for discovery and an

evidentiary hearing to adjudicate any factual issues requiring resolution.

        To begin with, in connection with the Initial Hearing Debtors did not even

allege, must less support by evidence, that all proceeds of the Reclamation Goods

were used to pay down the claims of the Lenders. Yet, as described in detail above,

that assumption was the underpinning of all of the Bankruptcy Court’s legal rulings.

Logically, if the Bankruptcy Court believed that because all the proceeds were paid

to the Lenders McKesson had no legal right to assert an administrative claim, the

converse must be true—to the extent that the proceeds did not go to pay down the

Lenders, McKesson is legally entitled to assert and administrative claim. The

Bankruptcy Court should have scheduled a Second Hearing to determine this

fundamental factual issue after discovery and evidence. Accordingly, at a minimum

this Court should reverse and remand with instructions to determine the factual issue

at a Second Hearing in accordance with the Scheduling Stipulation.


                                         48
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 55 of 58 - Page ID # 539




                                     VIII.
                                  CONCLUSION

        The Bankruptcy Court’s erroneous rulings left McKesson with a right without

a remedy. For the reasons discussed above, the Court should reverse the Bankruptcy

Court’s ruling and hold that McKesson is entitled to an administrative claim on

account of its reclamation rights. If not that, the Court should remand to the

Bankruptcy Court with instructions to (1) comply with the process under the

Scheduling Stipulation and hold an evidentiary hearing on the relevant factual

issues; and (2) consider McKesson’s right to an administrative claim pursuant to

Bankruptcy Code section 503(b)(1)(A) under the correct legal standard.



 CLINE WILLIAMS WRIGHT                        BUCHALTER
 JOHNSON & OLDFATHER, L.L.P.                  a Professional Corporation
 Richard P. Garden, Jr., #17685               Jeffrey K. Garfinkle (admitted pro
 Michael J. Whaley, #19390                    hac vice)
 Sterling Ridge                               Paul S. Arrow (admitted pro hac
 12910 Pierce Street, Suite 200               vice)
 Omaha, NE 68124                              18400 Von Karman Avenue
 Telephone: (402) 397-1700                    Irvine, CA 92612
 rgarden@clinewilliams.com                    Tel: (949) 760-0182
 mwhaley@clinewilliams.com                    jgarfinkle@buchalter.com
                                              parrow@buchalter.com




                                         49
BN 38038816v4
     8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 56 of 58 - Page ID # 540




     Certificate Pursuant to Federal Rule of Bankruptcy Procedure 8015(h)

         The undersigned certifies that the forgoing brief contains 11,499 words, and

accordingly, complies with the type-volume limitation set forth in Federal Rule of

Bankruptcy Procedure 8015(a)(7)(B).

                                               /s/ Michael J. Whaley



                           CERTIFICATE OF SERVICE

       I hereby certify that on the 30th day of October, 2019, I caused the above
document to be filed in the United States District Court for the District of
Nebraska’s CM/ECF system which gave electronic notification electronically upon
all parties who filed an appearance or requested notice by electronic filing in this
case.


                                               /s/ Michael J. Whaley




4844-6161-7323, v. 1




                                          50
BN 38038816v4
8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 57 of 58 - Page ID # 541




            SHOPKO AMENDED DIP BUDGET
                                             8:19-cv-00405-RFR Doc # 21 Filed: 10/30/19 Page 58 of 58 - Page ID # 542


Shopko
DIP Budget
($ in 000s)
                                           Petition
                                             2018        2018        2018         2019        2019         2019        2019         2019         2019         2019         2019         2019     2019
                                            Jan-19      Jan-19      Jan-19       Feb-19      Feb-19       Feb-19      Feb-19       Mar-19       Mar-19       Mar-19       Mar-19       Mar-19   Apr-19       13 Week
($ in 000s)                               01/19/19     01/26/19    02/02/19     02/09/19    02/16/19     02/23/19    03/02/19     03/09/19     03/16/19     03/23/19     03/30/19     04/06/19 04/13/19       Total
I. Cash Flows
      Receipts
1.) Sales Receipts                          13,891       41,113      36,301       33,265      39,940       35,788      37,064       42,503       41,802       40,613       40,343      38,247      40,442      481,313
2.) Proceeds from Rx Asset Sales               322          289       6,701       19,378      10,117       10,339         124        2,901          -            -            -           -           -         50,171
3.)     Total Receipts                      14,213       41,402      43,002       52,643      50,058       46,127      37,188       45,404       41,802       40,613       40,343      38,247      40,442      531,484

       Operating Disbursements
4.)    Merchandise Disbursements               (161)     (5,307)     (8,814)     (13,470)     (9,152)      (4,377)     (1,453)      (8,130)      (7,941)      (8,671)      (7,855)      (4,732)    (3,780)      (83,844)
5.)    Payroll, Payroll Tax, & Benefits      (1,394)       (535)    (12,932)      (1,427)    (10,765)      (1,062)    (10,470)      (1,192)     (10,679)      (1,201)      (9,985)      (1,694)   (10,031)      (73,367)
6.)    Sales Tax                                -        (8,445)     (3,224)        (873)     (1,747)      (2,329)       (873)        (743)      (1,487)      (3,717)        (743)        (743)    (1,601)      (26,528)
7.)    Other OpEx                              (427)     (3,874)     (8,394)      (4,574)     (8,013)      (4,895)     (6,630)      (8,149)      (7,173)      (6,730)      (5,813)      (6,757)    (5,210)      (76,638)
8.)       Subtotal                           (1,982)    (18,161)    (33,364)     (20,345)    (29,677)     (12,663)    (19,426)     (18,214)     (27,280)     (20,319)     (24,397)     (13,926)   (20,623)     (260,376)
     Non-Operating Disbursements
9.) Capital Expenditures                        -           -            -           (89)         (72)        (27)         (30)         (47)         (22)        (120)         (25)        (24)       (81)         (539)
10.) Interest & Financing                    (2,417)       (432)      (3,423)        (53)         (30)        (46)      (1,958)         -           (133)         (61)         (59)     (2,016)       (80)      (10,708)
11.) Restructuring Related                   (6,300)        -            (86)        -         (8,049)        -         (2,705)      (3,020)      (5,348)      (2,200)      (2,200)     (2,975)    (9,925)      (42,808)
12.) Subtotal                                (8,717)       (432)      (3,509)       (141)      (8,151)        (73)      (4,693)      (3,067)      (5,504)      (2,381)      (2,285)     (5,015)   (10,086)      (54,054)

13.) Total Disbursements                    (10,698)    (18,592)    (36,872)     (20,487)    (37,828)     (12,736)    (24,120)     (21,282)     (32,784)     (22,700)     (26,681)     (18,942)   (30,708)     (314,430)

14.)     Net Cash Flow                        3,515      22,810       6,130       32,156      12,230       33,391      13,069       24,123        9,018       17,913       13,661      19,305       9,733      217,054
II. Financing
15.) Beginning Bank Cash                         50         675        6,933       4,640          50           50          50           50            50          50           50           50         50            50
16.) Net Cash Flow                            3,515      22,810        6,130      32,156      12,230       33,391      13,069       24,123         9,018      17,913       13,661       19,305      9,733       217,054
17.) Revolver Borrowings / (Pay Down)        (2,890)    (16,552)      (8,423)    (36,746)    (12,230)     (33,391)    (13,069)     (24,123)       (9,018)    (17,913)     (13,661)     (19,305)    (9,733)     (217,054)
18.) Ending Bank Cash                           675       6,933        4,640          50          50           50          50           50            50          50           50           50         50            50
II. Availability
19.) Gross Borrowing Base                  464,954      444,176     419,305      388,120     359,390      333,523     323,387      308,358      286,260      271,143      254,809     238,380     218,584      218,584
20.)   Beginning Revolver Balance          344,006      341,117     324,565      316,142     279,395      267,166     233,775      220,706      196,584      187,566      169,652     155,991     136,686       344,006
21.)   Revolver Borrowings / (Pay Down)     (2,890)     (16,552)     (8,423)     (36,746)    (12,230)     (33,391)    (13,069)     (24,123)      (9,018)     (17,913)     (13,661)    (19,305)     (9,733)     (217,054)
22.)   Additional Paid in Capital              -            -           -            -           -            -           -            -            -            -            -           -           -             -
23.)   Ending Revolver Balance             341,117      324,565     316,142      279,395     267,166      233,775     220,706      196,584      187,566      169,652      155,991     136,686     126,953       126,953
24.) + Letters of Credit                    23,431       21,595      21,595       21,595      21,595       21,595      21,595       21,595       21,595       21,595       21,595      21,595      21,595       21,595
25.) + Accrued Interest & Fees                 127          594       1,001        1,460       1,908        2,326         823        1,207        1,582        1,941        2,288         675         995          995
26.) Total ABL Obligation                  364,675      346,753     338,737      302,450     290,668      257,695     243,124      219,385      210,743      193,188      179,873     158,956     149,543      149,543
27.) ABL Availability                      100,280       97,423      80,568       85,670      68,721       75,828      80,262       88,973       75,517       77,955       74,936      79,424      69,041       69,041
28.) Total Gross Liquidity                 100,955      104,356      85,208       85,720      68,771       75,878      80,312       89,023       75,567       78,005       74,986      79,474      69,091       69,091

29.) - Availability Block [Original]        (50,000)    (50,000)    (50,000)     (50,000)    (50,000)     (50,000)    (50,000)     (50,000)     (50,000)     (50,000)     (50,000)     (50,000)   (50,000)      (50,000)
30.) Total Net Liquidity                    50,955       54,356      35,208       35,720      18,771       25,878      30,312       39,023       25,567       28,005       24,986      29,474      19,091       19,091


                                                                                                                                                                                                                   Page 3 of 5
                                                                                                                                                                                                             2/4/2019 6:02 PM
